    Case: 1:21-cv-01123 Document #: 19 Filed: 03/26/21 Page 1 of 7 PageID #:1804




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

____________________________________
                                        )
Trademark Holder Identified in Exhibit 1,
                                        )             Case No.: 1:21-cv-01123
                                        )
             Plaintiff,                 )
       v.                               )             Judge: Hon. Thomas M. Durkin
                                        )
Does 1-869, As Identified in Exhibit 2, )
                                        )             Magistrate: Hon. Gabriel A. Fuentes
             Defendants.                )
____________________________________)

  MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR ENTRY
                 OF A PRELIMINARY INJUNCTION

                                         I. INTRODUCTION

      Plaintiff Magenav, Inc., brings this action against Defendants, as identified on Exhibit 2 of

the Complaint (collectively, the "Defendants") for federal trademark infringement and

counterfeiting (Count I), unfair competition and false designation of origin (Count II), and violation

of the Illinois Uniform Deceptive Trade Practices Act (Count III). As alleged in the Complaint, the

Defendants are promoting, advertising, marketing, distributing, offering for sale and selling

counterfeit products, bearing counterfeit versions of Plaintiff’s HYGIENE HAND trademarks,

through various websites/webstores designed to mislead consumers that the products sold are

genuine HYGIENE HAND products.

      The Defendants utilize online merchant platforms to open shop and create product listings

for HYGIENE HAND marked goods, all the while actually selling low-quality, unlicensed

counterfeits to unknowing consumers. Due to the pandemic, consumers are increasingly deprived

meaningful in-person evaluation of online purchased goods which represent a substantial portion

of sales at present. This is especially acute for Plaintiff because their product helps users avoid


                                             Page 1 of 8
    Case: 1:21-cv-01123 Document #: 19 Filed: 03/26/21 Page 2 of 7 PageID #:1805




commonly contaminated surfaces such as door handles.

      Defendants’ goods share several common characteristics indicative of a common source or

manufacturer. They essentially all misappropriate the HYGIENE HAND Mark to sell low quality

metal objects intended to mimic Plaintiff’s product which is a brass tool featuring push-pull and

hook attachments that enable users to open doors and use publicly shared surfaces in a sanitary

manner that can be attached to a keychain. They also utilize the same color scheme on products

that Plaintiff utilizes. Evaluating in person, the overall look, feel, and quality are substandard as

compared to authentic HYGIENE HAND goods. For example, authentic HYGIENE HAND

goods are made with better metal alloys and are finely shaped and tested to perform better than

counterfeits.

      Defendants attempt to avoid liability for selling counterfeit goods by concealing their

identities and true nature of their criminal counterfeiting operation by utilizing pseudonyms and

failing to disclose the true nature of their substandard and unlicensed goods. Plaintiff is forced to

file these actions to combat Defendants’ illegal counterfeiting of the Plaintiff’s goods and the

registered HYGIENE HAND Marks, as well as to protect unknowing consumers from purchasing

low-quality counterfeits over the Internet through the Defendants.

      Defendants directly target unlawful business activities toward consumers in Illinois and

cause harm to Plaintiff’s business within the Northern District of Illinois, and have caused and will

continue to cause irreparable injury to Plaintiff. Defendants deceive the public by trading upon

Plaintiff’s reputation and goodwill by using websites to sell and/or offer for sale unlicensed and

counterfeit products featuring Plaintiff’s HYGIENE HAND trademarks. Defendants should not be

permitted to continue their unlawful activities.

                                     II. STATEMENT OF FACTS



                                            Page 2 of 8
    Case: 1:21-cv-01123 Document #: 19 Filed: 03/26/21 Page 3 of 7 PageID #:1806




       On March 2, 2021, this Court granted Plaintiff’s Motion for Entry of a Temporary

Restraining Order, including (1) A Temporary Injunction; (2) A Temporary Asset Restraint; (3)

Expedited Discovery; and (4) Service of Process by Email (the “TRO”) [Docket No. 11]. The TRO

authorized Plaintiff to provide notice of these proceedings to Defendants by sending an e-mail to

the e-mail addresses identified in Exhibit 2 of the Complaint and any e-mail addresses provided for

Defendants. TRO at p.6 , Art. IX. Since and pursuant to entry of the TRO and its accompanying

extension order [Docket No. 16], Plaintiff is in the process of serving all of the Defendants with

the Complaint, summons, and other docket items pursuant to FRCP 4(f)(3). Plaintiff has also been

working with third party service providers to transfer and disable the Infringing Websites. Id.

       Plaintiff respectfully requests that this Court convert the TRO to a preliminary injunction

 against Defendants, so that they remain enjoined from the manufacture, importation, distribution,

 offering for sale, and sale of Counterfeit Products during the pendency of this action. As part of

 the Proposed Preliminary Injunction Order, Plaintiff requests that the Infringing Webstores

 financial accounts remain frozen until these proceedings have concluded.

                                          III. ARGUMENT

   A. Converting the TRO Is Appropriate and Necessary.

        Magenav, Inc. respectfully requests that this Court convert the TRO to a preliminary

 injunction to prevent further illegal conduct by Defendants. See, e.g., True Religion Apparel, Inc.,

 et al. v. Does 1-100, No. 1:12-cv-9894 (N.D. Ill. Jan. 15, 2013) (unpublished) (Docket No. 32);

 Oakley, Inc. v. Does 1-100, No. 1:12-cv-9864 (N.D. Ill. Dec. 27, 2012) (unpublished) (Docket

 No. 23); Coach, Inc., et al. v. Lin Feng, etal., No. 1:12-cv-08963 (N.D. Ill. Nov. 29, 2012)

 (unpublished) (Docket No. 36).

        The standards for granting a TRO and a preliminary injunction are the same and this Court




                                            Page 3 of 8
   Case: 1:21-cv-01123 Document #: 19 Filed: 03/26/21 Page 4 of 7 PageID #:1807




has previously ruled them satisfied. See, e.g. Charter Nat’l Bank & Trust v. Charter One Fin.,

Inc., No. 1:01-cv-00905, 2001 WL 527404, *1 (N.D. Ill. May 15, 2001) (citations omitted); see

also 15 U.S.C. § 1116(a) (as amended by the Trademark Modernization Act of 2020). A party

seeking to obtain a preliminary injunction must demonstrate: (1) that its case has some likelihood

of success on the merits; (2) that no adequate remedy at law exists; and (3) that it will suffer

irreparable harm if the injunction is not granted. See TY, Inc. v. The Jones Group, Inc., 237 F.3d

891, 895 (7th Cir. 2001).

       If the Court is satisfied that these three conditions have been met, then it must consider the

harm that the nonmoving party will suffer if preliminary relief is granted, balancing such harm

against the irreparable harm the moving party will suffer if relief is denied. Id. Finally, the Court

must consider the potential effect on the public interest (non-parties) in denying or granting the

injunction. Id. The Court then weighs all of these factors, “sitting as would a chancellor in

equity,” when it decides whether to grant the injunction. Id. (quoting Abbott Labs. v. Mead

Johnson & Co., 971 F.2d 6, 11 (7th Cir. 1992)). This process involves engaging in what the Court

has deemed “the sliding scale approach” – the more likely the plaintiff will succeed on the merits,

the less the balance of harms need favor the plaintiff's position. Id. The sliding scale approach

is not mathematical in nature, rather “it is more properly characterized as subjective and intuitive,

one which permits district courts to weigh the competing considerations and mold appropriate

relief.” Id. at 895-896. The greater the movant's likelihood of succeeding on the merits, the less

the balancing of harms need be in his favor. See Eli Lilly & Co. v. Natural Answers, Inc., 233

F.3d 456, 461 (7th Cir. 2000).

       As established by the uncontroverted evidence in the Declaration of Avraham Goldstein

[Docket No. 9, Attachment #1], the Declaration of Kevin Keener, and accompanying evidence of




                                            Page 4 of 8
   Case: 1:21-cv-01123 Document #: 19 Filed: 03/26/21 Page 5 of 7 PageID #:1808




 infringement via screen captures of the infringing websites [Docket No. 9, Attachment #2 and

 Docket No. 2, Attachments ##2-19)], the requirements for entry of a preliminary injunction have

 been satisfied. The record establishes that through their illegal operations, Defendants have

 infringed upon Plaintiff’s federally registered trademarks. The record reflects that Defendants

 source or obtain their products and merchandise from a similar source located within China and

 fence that illegal product using cookie cutter internet shops hosted on major third party e-

 commerce platforms.      Thus, Plaintiff is entitled to preliminary injunctive relief against

 Defendants.

   B. The Equitable Relief Sought Remains Reasonable and Appropriate To Ensure An
      Equitable Resolution.

        In addition to this Court’s inherent authority to issue injunctive relief pursuant to FED. R.

 CIV. P. 65, the Lanham Act authorizes courts to issue injunctive relief “according to principles of

 equity and upon such terms as the court may deem reasonable, to prevent the violation of any

 right of the registrant of a mark….” 15 U.S.C. § 1116(a).

        The injunctive relief, specified in the TRO, should be converted to a preliminary

 injunction because it is narrow in scope and reasonable to prevent Defendants from further

 engaging in unlawful counterfeiting activities and benefitting from those actions.

               i.      There Exists A Heightened Need For Equitable Relief During The
                       Upcoming Holiday Season

       Plaintiff faces additional cause for concern regarding Defendants due to the ongoing

pandemic. Plaintiff manufactures, markets, and distributes HYGIENE HAND marked products

which are tailor-made for the ongoing situation and general unease related to spreading of disease

generally. Defendants’ counterfeiting actions are already harmful enough, and this harm will only

increase as time progresses. Defendants’ infringing and counterfeiting activities are particularly



                                            Page 5 of 8
    Case: 1:21-cv-01123 Document #: 19 Filed: 03/26/21 Page 6 of 7 PageID #:1809




harmful as they confuse consumers seeking products to assist them more safely regain their

livelihoods during the pandemic. This provides an even stronger basis to continue enforcing the

remedies contained in the TRO.

                ii.     The Asset Restraining Order Remains Appropriate.

         Plaintiff also seeks to convert the TRO to a preliminary injunction so that Defendants’

 accounts in U.S.-based financial institution or companies remain frozen. Since entry of the TRO,

 Plaintiff has served the TRO upon third party web commerce websites that have assisted with

 identifying and freezing a number of financial accounts linked to the Infringing Merchants that

 are offering for sale and/or selling Counterfeit Products.

         In the absence of a preliminary injunction, Defendants may attempt to move any assets

 from any accounts in U.S.-based financial institutions to offshore accounts. Therefore, a

 preliminary injunction order that requires Defendants’ assets to remain frozen for the remainder

 of the proceedings will preserve the status quo. See, e.g., Levi Strauss & Co. v. Sunrise Int’l

 Trading Inc., 51 F.3d 982, 987 (11th Cir. 1995) (“A request for equitable relief [under the Lanham

 Act] invokes the district court's inherent equitable powers to order preliminary relief, including

 an asset freeze, in order to assure the availability of permanent relief.”); Playboy Enter., Inc. v.

 Baccarat Clothing Co., 692 F.2d 1272, 1275 (9th Cir. 1982) (stating that because “it is essential

 that the trial courts carefully fashion remedies which will take all the economic incentive out of

 trademark infringement, . . . courts must implement fully the requirement of § 1117(a)(1)

 [allowing plaintiff] to recover (1) defendant’s profits . . .”).

         Thus, an order continuing to freeze the Defendants’ assets pending the conclusion of this

 action should be granted to ensure meaningful relief for Plaintiff and to preserve the status quo

 with foreign defendants who can abscond with assets at issue from the sale of counterfeit and




                                              Page 6 of 8
  Case: 1:21-cv-01123 Document #: 19 Filed: 03/26/21 Page 7 of 7 PageID #:1810




infringing goods.

                                        IV. CONCLUSION

       In view of the foregoing, Plaintiff respectfully requests that this Court enter a Preliminary

Injunction consistent with the terms of the TRO in order to preserve the status quo while Plaintiff

seeks justice for its claims in its Complaint.



Dated this 26th day of March, 2021


                                                                           Respectfully submitted,

                                                            By:           /s/ Rishi Nair
                                                                                        Rishi Nair
                                                                                ARDC # 6305871
                                                                                  Kevin J. Keener
                                                                                ARDC # 6296898
                                                                       Keener & Associates, P.C.
                                                                  161 N. Clark Street, Suite #1600
                                                                                Chicago, IL 60601
                                                                                   (312) 375-1573
                                                                      rishi.nair@keenerlegal.com
                                                                   kevin.keener@keenerlegal.com




                                            Page 7 of 8
